Citation Nr: 1419855	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-38 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to November 1974.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Appellant requested a hearing before the Board, but failed to appear at the hearing scheduled in May 2011.  As the Appellant did not provide good cause explanation for nonappearance, or request to reschedule the hearing, her hearing request is effectively deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran was not service connected for any disabilities at the time of his death in August 2005.  As the Veteran served in Vietnam during the Vietnam War, he is presumed to have been exposed to an "herbicide agent" - specifically, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

The Veteran's cause of death is listed as metastatic bladder cancer.  See September 2005 Certificate of Death.  The Appellant's representative, citing to medical and scientific literature, asserts that the Veteran was exposed to arsenic-based Agent Blue (sodium cacodylate and cacodylic acid), and subsequently developed bladder cancer, which is a cancer that can be caused by arsenic.  See March 2014 Written Brief Presentation.  Furthermore, the Appellant's representative has argued that the Veteran served in a support and transportation battalion where he was exposed to fossil fuels, which contain a strong bladder carcinogen.  Id.  

Significantly, bladder cancer is not among the diseases presumed to have been due to herbicide exposure.  38 C.F.R. § 3.309(e).  In fact, bladder cancer has been specifically ruled out as due to herbicides on a presumptive basis.  See 68 Fed. Reg. 27,630, 27,634 (May 20, 2003).  According to the National Academy of Sciences (NAS), urinary bladder cancer is the most common of the genitourinary tract cancers with the most important known risk factor for bladder cancer being smoking.  It is noted that exposure to inorganic arsenic is a risk factor for bladder cancer, and that cacodylic acid is a metabolite of inorganic arsenic.  However, the NAS did not consider the literature on inorganic arsenic as the data remained insufficient to conclude that studies of inorganic arsenic exposure were directly relevant to exposure to cacodylic acid.

Given the information provided by the Appellant's representative, the Board finds that medical opinion is necessary to decide this claim.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (VA is required to provide assistance if a reasonable possibility exists that such assistance would aid in substantiating the claim).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After review, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent), more likely than not (i.e. probability of more than 50 percent) or less likely than not (i.e. probability of less than 50 percent) that the Veteran's metastatic bladder cancer results from events in-service, to include his presumed exposure to 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram as well as fossil fuels.

In providing this opinion, the examiner is requested to consider the following:
* the information of record describing Agent Blue as being composed of arsenic-based compounds (sodium cacodylate and cacodylic acid);
* the NAS conclusions regarding the scientific evidence supporting an association between arsenic, bladder cancer and herbicides in 68 Fed. Reg. 27,630, 27,634 (May 20, 2003) (attached to the paper claims folder); 
* the literature cited by the Appellant's representative in the March 2014 Written Brief Presentation (attached to the paper claims folder); and
* any additional medical literature deemed relevant.

The rationale for any opinion expressed should be provided in a legible report.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Appellant's claim should be readjudicated.  If the claim remains denied, the Appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

